Citation Nr: 1456224	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for sleep apnea, claimed as secondary to a deviated septum.

5.  Entitlement to service connection for an atypical left temple nevus, claimed as pre-cancerous melanoma.

6.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.W.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1964 to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for coronary artery disease, assigning a 30 percent rating for that disability, and denied service connection for the Veteran's other claims.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for scars of the lower legs, peripheral neuropathy of the bilateral lower extremities, and blood clots, as well as whether new and material evidence has been introduced to reopen a claim for entitlement to service connection for a psychiatric disorder, have been raised by the record in a January 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Before discussing the Veteran's claims, the Board notes that the Veteran's service treatment records are not associated with his claims file.  In reviewing the file, it appears that VA had previously lost his claims file; the Veteran's service treatment records are presumed to have been associated with his lost file.  

In appeals where a claimant's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In light of this fact, each of the Veteran's claims requires a remand.  

First, with respect to the Veteran's claim for service connection for a bilateral knee disability, the Veteran underwent a VA examination in June 2013.  The examiner determined that the Veteran was not currently suffering from any disability in either knee (though she later acknowledged that earlier treatment records showed a diagnosis of left knee osteoarthritis).  

Her finding of no disability is contradicted by diagnoses in VA treatment records.  A December 2012 X-ray showed mild bilateral degenerative joint disease of the knees.  An August 2013 VA orthopedic clinic record also reflects that the Veteran was suffering from moderate degenerative joint disease in both knees.  In light of this fact, and considering the inadequacy of the opinion offered by the June 2013 examiner, a new examination is required.  

Next, with regard to the Veteran's bilateral foot disability, VA treatment records reflect that the Veteran has frequently complained of foot pain, and that he has been prescribed orthotics.  The Veteran contends that his bilateral foot disability is related to his active service, specifically to airborne training.  No VA examination was ever conducted, however.  Such an examination is necessary, to determine both his current disability and its possible etiology to service.  

As to the Veteran's claim for service connection for a deviated septum and sleep apnea, the Veteran underwent a VA examination in June 2013.  The examiner determined that it is less likely than not that the Veteran's current disabilities are related to his active service.  Her opinion, however, is inadequate.  She did not provide any rationale for her opinion, and she appears to base her opinion at least in part on the fact that there is no evidence of a deviated septum during service.  Considering that the Veteran's service treatment records have been lost (through the fault of VA, no less), the lack of corroboration is not surprising.  Moreover, lack of documented treatment for a condition in service cannot be the sole basis for denial of a claim when there is competent and credible lay evidence of symptoms capable of lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A new examination is therefore required.  

With respect to the Veteran's claim for service connection for mole removal, private treatment records show that the Veteran had an atypical nevus removed from his left temple in March 2006.  The Veteran contends that this nevus was related to his in-service herbicide exposure.  A VA examination to determine the etiology of this skin condition is warranted.  

Finally, with respect to the Veteran's claim for an increased initial rating for his heart disability, the Veteran has not undergone a VA examination since 2010.  He contends both that his disability has increased in severity, and that he has had recent treatment for this disability.  Remand for a new examination and to obtain additional treatment records is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from October 2010 to October 2012, as well as all records dated from March 2014 and thereafter.  

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of his current knee and foot disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  Does the Veteran have any current diagnosable disabilities of the bilateral knees and feet?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed knee and foot disabilities are related to the Veteran's active service, including his airborne training?  In answering this question, the examiner is advised that the Veteran's service treatment records are missing and that no negative inference may be drawn from this lack of records.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his deviated septum and sleep apnea.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not that the Veteran's deviated septum and resultant nasal septoplasty are related to his active service, including his claimed nasal injury in service.  

The examiner must also state whether it is at least as likely as not that the Veteran's obstructive sleep apnea is proximately due to, the result of, or aggravated by his deviated septum and nasal septoplasty.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner is advised that the Veteran's service treatment records are missing, and that no negative inference may be drawn from this lack of records.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to state whether it is at least as likely as not that the Veteran's March 2006 atypical nevus removal is related to his active service, including his in-service herbicide exposure.  

The examiner is advised that the Veteran's service treatment records are missing, and that no negative inference may be drawn from this lack of records.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA heart examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All indicated studies required to properly rate a service-connected cardiac disability must be performed.  

6.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


